DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

        WBL SPE II, LLC, a Delaware limited liability company,
                            Appellant,

                                      v.

 GRAVITY SEGREGATION, LLC, a Utah limited liability company; 1509
     PROSPERITY FARMS, LLC, a Florida limited liability company;
   LABORATORY SUITES, LLC n/k/a 1509 Prosperity Farms, LLC, a
Florida limited liability company; ETR3, LLC, a Delaware limited liability
company; THE RAMA FUND, LLC, a California limited liability company;
  PLC 6, LLC, a Florida limited liability company; SEACOAST UTILITY
   AUTHORITY; UNKNOWN TENANT IN POSSESSION at 1325 South
      Killian Drive, Lake Park, FL; SECOND UNKNOWN TENANT IN
      POSSESSION at 1509 Prosperity Farms Road, Lake Park, FL,
                                 Appellees.

                    Nos. 4D20-1639 and 4D20-2613

                               [October 7, 2021]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; John S. Kastrenakes, Judge; L.T. Case No.
502017CA011105AXX.

   Jonathan M. Sykes and John J. Bennett of Nardella & Nardella, PLLC,
Orlando, and Gennifer L. Bridges of Burr & Forman LLP, Orlando, for
appellant.

  Brian K. Korte of Korte & Associates, West Palm Beach, for appellee,
Gravity Segregation, LLC.

PER CURIAM.

   Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.
2